         Case 1:20-cv-00632-JSR Document 77 Filed 06/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    KRISTOPHER R. OLSON,
    CHRISTOPHER LOPEZ, WARREN
    BARBER, CHRISTOPHER CLIFFORD,
    AND ERIK LIPTAK, individually
    and on behalf of all others
    similarly situated,                      20-cv-632 (JSR)
                    Plaintiffs,
        v.                                   ORDER
    MAJOR LEAGUE BASEBALL; MLB
    ADVANCED MEDIA, L.P.; HOUSTON
    ASTROS, LLC; and BOSTON RED
    SOX BASEBALL CLUB, L.P.,
                    Defendants.

JED S. RAKOFF, U.S.D.J.

       In effectuation of the Order Staying Unsealing filed

earlier today, the parties in the above-captioned matter are

directed to file electronically and under seal the following:

       1)  The proposed very minimally redacted version of the

          Yankees Letter submitted to the Court by the New York

          Yankees, Major League Baseball, and MLB Advanced Media,

          L.P. on Monday, June 15, 2020, and redacted only as to

          the identities of certain individuals1;

       2)  A version of the proposed amended complaint submitted in

          connection with plaintiffs’ motion for reconsideration,


1
  This is the version of the letter that, if the Court of Appeals
denies the pending appeal by the New York Yankees, Major League
Baseball, and MLB Advanced Media, L.P., will then be unsealed.


                                      1
         Case 1:20-cv-00632-JSR Document 77 Filed 06/17/20 Page 2 of 2



          see ECF No. 64-1 to 64-2, with the following paragraphs

          unredacted: 31, 133-134, 156-57, 406-08, 450-51;

    3)  ECF No. 64-3, MLB-Olson 00000448 (Section VIII.A only);

          and

    4)  Pages 10-11 of Plaintiffs’ opening memorandum of law (ECF

          No. 60).

    5)  Pages 14-16 of MLB defendants’ opposition brief (ECF No.

          65).

    6)  Pages 6-7 of Plaintiffs’ reply memorandum of law (ECF No.

          71).

Moreover, the parties are directed to file publicly the

following documents that the parties agree should be unredacted:

  1)  A version of the proposed amended complaint submitted in

    connection with plaintiffs’ motion for reconsideration, see

    ECF No. 64-1 to 64-2, with the following paragraphs

    unredacted: 31, 156-57, 450-51; and

  2)  ECF No. 64-3, MLB-Olson 00000448 (Section VIII.A only).

    SO ORDERED.

Dated:       New York, NY                       ________________________

             June 17, 2020                      JED S. RAKOFF, U.S.D.J.




                                      2
